Title: Orders, 26 October 1755
From: Washington, George
To: 



Fort Cumberland [Md.]: October 26th 1755

The Clothing here in Store, to be delivered out to the most needy of the men. Those which belong to the Officers, which they formely received for the use of their Companies, are to be delivered out also. Shoes and Blankets are likewise to be delivered. The Officers to take particular accounts of what is delivered each man. All the men of the Virginia Regiment to be under Arms immediately, in order that they may be inspected by their Officers; and a due Return made of what is most necessary for them. Captain Savage, Lieutenants Blegg, Williams and Stewart, are ordered down to Recruit, and immediately to prepare themselves to set off at an hours warning. The Recruits that came up under the command of Major Lewis, are to be commanded by Captains Woodward and Lewis; Lieutenants Steenbergen and Campbell; and Ensigns Hubbard and Weedon.
The Company, formerly under the command of Captain Bronaught, to be continued so, until further Orders. The Men are to be acquainted, that their Officers are only sent off for the present occasion to Recruit, and that as soon as they all join, they will be put under the Command of the Officers who enlisted them. The Officers who have taken the Soldiers Clothes, are desired to return them immediately to the Publick Stores; as there are not Clothes sufficient in Store for the men.
Captain Waggener is appointed to take care of the Company, lately under Captain Savages command, until further Orders. Lieutenant Lowry to act in Captain Bronaugh’s Company, in room of Lieutenant Steuart, until further Orders.
